Citation Nr: 0739372	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-06 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than 
September 17, 1997, for the grant of service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than May 23, 
2002, for a 100 percent evaluation for service-connected 
PTSD.


REPRESENTATION

Appellant represented by:	Thomas P. Johnson, III, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana, which granted, in pertinent 
part, the veteran's claim for a disability evaluation greater 
than 50 percent for post-traumatic stress disorder (PTSD) 
with major depressive disorder, assigning a 100 percent 
evaluation effective May 31, 2002.

The Board notes that, in a written brief received at the 
Board in May 2007, the veteran's representative argued that 
the RO committed clear and unmistakable error (CUE) in 
failing to adjudicate a claim of service connection for an 
acquired psychiatric disorder, to include PTSD, based upon 
the evidence available in 1970.  This issue is not currently 
before the Board, and is referred to the RO for appropriate 
action.  See DeShotel v. Nicholson, 457 F.3d 1258, 1261-62 
(Fed. Cir. 2006) (argument that RO failed to address all 
claims presented is properly brought as a request for 
revision on the basis of CUE); Andrews v. Nicholson, 421 F.3d 
1278, 1281 (Fed. Cir. 2005) (RO's failure to address an 
implied claim is properly challenged through a CUE motion).


FINDINGS OF FACT

1.  By letter dated July 14, 1998, the RO notified the 
veteran of its June 1998 decision that assigned an effective 
date of September 17, 1997, for the award of service 
connection for PTSD.

2.  There is no written document received within one year of 
the RO's July 14, 1998, notice of decision that expresses 
disagreement and a desire to contest the June 1998 RO rating 
decision that assigned September 17, 1997, as the effective 
date of award for PTSD.

3.  A January 28, 2000 letter from the veteran's attorney 
constitutes an informal claim for an increased rating for 
PTSD; there are no documents between the RO's final decision 
in June 1998 and January 28, 2000, that may be construed as a 
formal or informal claim for an increased rating.

4.  The veteran's PTSD more nearly resulted in deficiencies 
in most areas resulting in difficulty in adapting to 
stressful circumstances and inability to establish and 
maintain effective relationships, on the date he filed his 
claim for an increased rating on January 28, 2000; it is not 
factually ascertainable that the increased severity of 
symptoms occurred in the time period prior to January 28, 
2000.

5.  The veteran's PTSD is shown to have resulted in total 
occupational and social impairment on March 23, 2002; this is 
the earliest factually ascertainable date that the veteran's 
service-connected PTSD was totally disabling and precluded 
further substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 17, 
1997, for the award of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5110, 7104, 7105 (West 2002); 38 
C.F.R. §§ 3.400, 20.1100, 20.1103, 20.1104 (2007); Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).

2.  The criteria for entitlement to an effective date of 
January 28, 2000 for the award of a 70 percent schedular 
evaluation for PTSD, and March 23, 2002, for the award of a 
100 percent schedular evaluation for PTSD, have been met.  
38 U.S.C.A. §§ 5101(a), 5110, 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.400, 3.157, 4.130, Diagnostic Code 9411 
(2007).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was substantially satisfied by 
way of letters sent to the veteran in October 2001, May 2003 
and October 2003.  These letters informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  

As addressed below, the claim for an earlier effective date 
of award for PTSD must be denied as a matter of law.  The 
issue is limited to retroactive review of the written 
statements of record to determine whether a June 1998 RO 
rating decision, that initially granted service connection 
for PTSD and assigned September 17, 1997, as the effective 
date of award, is a final decision not subject to revision.  
VA has no VCAA notice obligation where the law, and not the 
facts, controls the disposition of the claim.  See VAOPGCPREC 
5-2004 (June 23, 2004) (VA not required to provide VCAA 
notice where there is no legal basis for claim or where 
undisputed facts render the claimant ineligible for the 
benefit sought); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); Manning v. Principi, 16 Vet. App. 534, 542 (2002) 
(VCAA not applicable where interpretation of law is 
dispositive to the claim).  

With respect to the claim for an effective date earlier than 
May 23, 2002, for the 100 percent evaluation for PTSD, the 
veteran's attorney has demonstrated actual knowledge of the 
evidentiary requirements and has supplemented the record with 
medical evidence, legal documents and lay statements in 
support of the claim.  These documents, in large part, have 
resulted in increased disability benefits being assigned.  
Thus, any VCAA notice deficiency has resulted in harmless 
error.  Sanders v. Nicholson, 487 F.3d. 881, 889-891 (Fed. 
Cir. 2007).

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes service 
medical records, private treatment records, a copy of a 
Social Security Administration (SSA) disability benefits 
decision, United States Postal Service (USPS) personnel 
records, and VA medical records, including VA examination 
reports.  The Board concludes that a remand to obtain the 
veteran's complete SSA records is not required because these 
records, if obtained, would not show that the veteran's 
service-connected PTSD was totally disabling prior to 
March 23, 2002, the date that SSA found that he was disabled.  
This issue was discussed at the March 2007 Board hearing, and 
the veteran's attorney submitted the SSA documents he thought 
were pertinent to the claims.  The Board has also determined 
that, prior to March 23, 2002, the veteran was entitled to a 
70 percent schedular rating for PTSD.  The evidence of record 
is sufficient to decide the claim and there is no further 
duty to provide an examination or a medical opinion.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Earlier Effective Date for Service Connection for PTSD

The veteran contends that he is entitled to an effective date 
earlier than September 17, 1997, for the award of service 
connection for PTSD.  According to statements, testimony and 
arguments of record, the veteran essentially believes that he 
is entitled to an award of service connection for PTSD 
effective to the date of his discharge from service.  It is 
contended that VA clinical records document that he suffered 
from mental health problems as early as the 1970's, but that 
PTSD was not recognized as a diagnosable condition until the 
1980's.  It is claimed that his mental disorder was 
misdiagnosed in the 1970's, and that VA erred in not 
recognizing that the etiology of the veteran's mental 
symptoms and substance abuse problems had its origins to his 
combat experiences.

At the outset, the Board recognizes that the veteran served 
his country honorably having been awarded the Combat 
Infantryman Badge for his combat service, and the Purple 
Heart for a shrapnel wound to the abdomen.  There is no 
dispute that the veteran was exposed to stressors during 
service sufficient to support a PTSD diagnosis.  As addressed 
below, the Board cannot reach the merits of the veteran's 
contentions as an earlier effective date of award is 
precluded by the governing statutes and regulations.

Briefly summarized, an RO rating decision in June 1998 
granted the veteran's claim of service connection for PTSD, 
and assigned an initial 10 percent rating effective September 
17, 1997.  This was listed as issue #1 in the rating 
decision.  The RO also continued a noncompensable disability 
evaluation for service connected residuals of shell fragment 
wounds of the abdomen.  This was listed as issue #2 in the 
rating decision.  A July 14, 1998, RO letter notified the 
veteran of the RO's determination and his appellate rights.

Later that month, the veteran submitted a written statement 
as follows:

"In answer to V.A. rating of 17 June 98, I do 
not agree with issue #2 for pain with my scar.  
V.A. exam states I have pain from this scar.  I 
want a hearing on this issue."

The veteran's above-mentioned statement establishes that he 
received actual notice of the June 1998 RO rating decision.

In August 1998, the RO issued a statement of the case to the 
veteran regarding his claim for entitlement to a compensable 
rating for residual shell fragment wounds of the abdomen.  
This document was mailed to the veteran's address of record, 
and, in an enclosure letter, he was advised that to complete 
his appeal he must file a formal appeal.  A VA Form 9 (Appeal 
to Board of Veterans' Appeals), which the veteran was advised 
could be used to complete the appeal was enclosed.

In pertinent part, the record next reflects that the 
veteran's attorney filed a document on January 28, 2000, 
stylized as an "appeal to BVA for increase in service 
related disability benefits to 100% and request for a hearing 
before the BVA."  It was alleged that the veteran's PTSD had 
interfered with his employment, to include a discharge from 
employment due to frequent absences.

In a decision dated on August 7, 2002, the Board determined 
that the veteran had not initiated a timely appeal with 
respect to the RO's June 1998 rating decision that assigned 
an initial 10 percent evaluation.  The Board did not have on 
appeal the separate issue of entitlement to an earlier 
effective date for the award of service connection for PTSD, 
which is the subject of this appeal.

The Board now addresses on appeal the issue of entitlement to 
an earlier effective date for the award of service connection 
for PTSD.  The Board must deny this claim on essentially the 
same basis as the denial for a higher initial rating 
addressed in the August 2002 Board decision.  

An RO letter dated July 14, 1998 notified the veteran of the 
assignment of September 17, 1997 as the effective date of 
award for his grant of service connection for PTSD.  The law 
extant at that time provided the veteran a one year period 
from this notice of decision to file a notice of disagreement 
(NOD) with respect to the downstream issue of his entitlement 
to an earlier effective date of award.  38 U.S.C.A. § 7105(c) 
(West 1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (1998).  

A proper NOD had to (1) express disagreement with a specific 
determination of the agency of original jurisdiction (AOJ), 
i.e. the RO; (2) indicate a desire to contest the result; (3) 
be filed in writing; (4) be filed with the AOJ; (5) be filed 
within one year after the date of mailing of notice of the 
AOJ decision; and (6) be filed by the claimant or the 
claimant's authorized representative.  38 C.F.R. §§ 20.201, 
20.300 (1998). 

While special wording is not required, an NOD had to be in 
terms that could be reasonably construed as disagreement with 
that determination and a desire for appellate review.  
38 C.F.R. § 20.201 (1998); Gallegos v. Gober, 283 F.3d 1309 
(Fed. Cir. 2002).  The VA system is a non-adversarial, pro-
claimant system wherein pro se filings are liberally and 
sympathetically construed.  Szemraj v. Principi, 357 F.3d 
1370, 1373 (Fed. Cir. 2004); EF. v. Derwinski, 1 Vet. App. 
324 (1991).

Without a timely NOD with the unfavorable determination by 
the AOJ, the Board would have no jurisdiction to consider the 
merits of an appeal of such determination.  38 U.S.C.A. 
§§ 7105(c), 7108 (West 1991).  See Marsh v. West, 11 Vet. 
App. 468 (1998).

The Board fails to find any document filed within one year 
from the July 14, 1998 notice of decision that can reasonably 
be construed as expressing both disagreement and a desire to 
contest the RO's assignment of September 17, 1997, as the 
effective date of award for service connection for PTSD.  
Failure to timely appeal an original rating providing an 
effective date of award renders the decision final as VA 
statutes and regulations do not provide for a "freestanding 
claim" for an earlier effective date of award to be raised 
at any time in the future.  Rudd v. Nicholson, 20 Vet. App. 
296, 300 (2006).  The controlling precedent in Rudd requires 
a dismissal of the claim for an earlier effective date of 
award as a matter of law.

Notably, the Board finds no circumstances of record to 
consider whether equitable tolling could be applied to the 
appeal period following the June 1998 decision.  As indicated 
above, the veteran clearly received notice of the June 1998 
decision, and demonstrated a capacity to understand the 
appellate process by filing a notice of disagreement on 
another issue in that decision.  

As noted in Rudd, the veteran's only avenue of relief for 
obtaining an earlier effective date of award is through a 
request for revision on the basis of CUE.  The veteran's 
representative has alleged CUE in the RO's failure to 
recognize a claim of service connection for PTSD in the 
1970's.  This argument can only be brought as a motion 
alleging CUE which is not currently before the Board.  See 
DeShotel, 457 F.3d at 1261-62; Andrews, 421 F.3d at 1281.  
This issue has been referred to the RO, in the Introduction 
section of this opinion, for appropriate action.

Earlier Effective Date for 100 Percent Evaluation for PTSD

The veteran also has asserted that he is entitled to an 
effective date earlier than May 31, 2002, for a 100 percent 
schedular evaluation for service-connected PTSD because it 
forced him to discontinue his employment as a postal worker.  
The veteran currently holds a 50 percent rating for PTSD 
prior to July 10, 2000, and a 100 percent rating effective 
May 31, 2002.

Notably, a Board decision in August 2002 determined that the 
veteran failed to file a timely appeal with respect to a June 
1998 RO rating decision that assigned an initial 10 percent 
rating for PTSD.  As noted above, after the June 1998 
decision, the veteran first filed a document indicating an 
intent to seek increased disability benefits on January 28, 
2000.  This document was insufficient to constitute a timely 
filed NOD with respect to the initial rating assigned in the 
June 1998 decision.  The Board decision on that issue is 
final.  38 U.S.C.A. § 7104(b) (West 2002).

However, the Board may accept the January 28, 2000, filing as 
a claim for an increased rating for PTSD.  There are no VA 
clinical records of treatment prior to this time that may be 
construed as an informal claim for an increased rating.  See 
38 C.F.R. § 3.157 (2007).  See also VA clinical records dated 
September 2000 (veteran's denial of treatment for the past 
year).  The RO first addressed an increased rating claim in a 
January 2002 rating decision, wherein it increased the 
disability evaluation to 50 percent disabling effective July 
10, 2000.  Later that month, the veteran's attorney filed a 
statement at the Board disputing the level of disability 
assigned for PTSD.  This information was forwarded to the RO 
in February 2002.  Thus, the Board finds that the veteran's 
attorney placed in appellate status the RO's January 2002 
rating decision assigning a 50 percent rating for PTSD 
effective July 10, 2000.

VA clinical records show that the veteran received regular 
outpatient treatment for his PTSD in 2000, 2001 and 2002.  In 
September 2000, he reported resuming the use of alcohol after 
being dry for 17 years.  He underwent inpatient treatment for 
alcohol abuse in October 2000.  These records indicate that 
he was only sleeping for a few hours at a time.  He denied 
any PTSD treatment over the past year.  He was working at the 
post office, but his irritability and anxiety was interfering 
with his work.  His usual employment pattern was 40 hours per 
week, but he had worked or received income for the past 30 
days.

In July 2001, the veteran's employer was notified that he had 
been unable to work from August 5, 2000, until October 25, 
2000.  On outpatient treatment in October 2000, it was noted 
that the veteran was currently employed full-time as a postal 
worker and had worked for the USPS for the past 17 years.  He 
met the criteria for a PTSD diagnosis following outpatient 
mental health treatment in November 2001.  

On VA Compensation & Pension (C&P) examination in November 
2001, the veteran reported missing more days than he had 
worked over the last few years, to include a recent 7-day 
suspension for missing work.  He typically missed work due to 
depression and/or drinking.  He further described arguing 
with supervisors over his job performance and failure to 
follow instructions.  He reported additional PTSD symptoms 
such as depression, sadness, isolation, loneliness, intrusive 
thoughts of Vietnam, sleep difficulty, irritability, anger 
outbursts, concentration problems and hypervigilance.  He 
described being "consumed with Vietnam."  On mental status 
examination, he presented as casually dressed with 
appropriate hygiene.  He fully oriented with no gross 
cognitive dysfunction or speech deficits.  His affect was 
flat and depressed.  He admitted to suicidal ideations, but 
no intent.  He believed his thoughts were under control, and 
denied psychotic symptoms.  The examiner diagnosed PTSD, 
moderate and recurrent major depressive disorder, alcohol 
dependence, and cannabis dependence, in full remission.  The 
examiner assigned a Global Assessment of Functioning Score of 
51, and provided the following explanation:

The Global Assessment of Functioning is based 
on moderate symptoms and moderate impairment in 
social and occupational functioning.  Since his 
most recent evaluation, the veteran has gotten 
divorced, relapsed to drinking, and has 
continued to have problems with work.  The 
veteran's PTSD symptoms appear to be more 
intense and more bothersome than they were at 
the time of his previous evaluation; therefore, 
he currently meets the criteria for a diagnosis 
of PTSD.  He also continues to meet criteria 
for a diagnosis of major depressive disorder, 
and his depression seems etiologically related 
to his PTSD and his military experiences.  
Although the veteran's current alcohol seems 
related to the breakup of his marriage, his 
initial polysubstance abuse years ago was at 
least as likely as not due to his PTSD, as he 
reported using drugs and alcohol as an attempt 
to self-medicate or forget about military 
experiences.  It is difficult to separate the 
effects of his multiple diagnoses on the 
veteran's current functioning, as both 
depression and drinking to be sources of 
occupational difficulty at the present time.

VA outpatient treatment records described the veteran's PTSD 
as stable in January and February 2002.  On May 31, 2002, 
R.D.M., M.D. (Dr. R.D.M.), a VA staff physician, stated that 
the veteran had PTSD as a result of active service in 
Vietnam.  The veteran's PTSD was "chronic and quite severe.  
He is very easily agitated and is afraid of hurting someone 
or having someone hurt him.  Job retirement would be 
appropriate for this [veteran]."  The veteran's diagnosis 
included PTSD and major depression.

In August 2002, the veteran submitted a copy of a letter from 
SSA indicating that he had been awarded SSA disability 
benefits effective September 2002.  Attached to this letter 
was a July 2002 statement by Dr. R.D.M. that the veteran had 
prolonged and severe PTSD as a result of active combat 
service in Vietnam.  Dr. R.D.M. stated that it would be 
appropriate for the veteran to retire from his present 
employment because of work problems resulting from his PTSD.  
In a July 2002 statement, date-stamped as received at the RO 
in August 2002, M.U., Ph.D. (Dr. M.U.), stated that the 
veteran suffered from chronic severe PTSD and major 
depressive disorder and was currently in an outpatient 
treatment program through a VA Medical Center.  Dr. M.U. 
stated that the veteran's PTSD symptoms "significantly 
interfere with his ability [to] maintain employment."

In September 2002, the veteran submitted additional 
information from SSA and the USPS regarding his service-
connected PTSD and its impact on his ability to work.  SSA 
found that the veteran became disabled effective March 23, 
2002 and was entitled to monthly SSA disability benefits 
beginning in September 2002.  In a letter from the USPS dated 
on June 21, 2002, the veteran was charged with being absent 
without leave (AWOL) from his job as a postal worker on 
March 23, 2002.  It was noted that the veteran had not 
reported to work since March 23, 2002.  Since the veteran had 
been AWOL since March 23, 2002, the USPS proposed to remove 
him from USPS employment.  In a letter dated on July 25, 
2002, the USPS determined that the veteran would be removed 
from USPS employment effective August 3, 2002.  The veteran 
also provided a copy of a letter dated on September 29, 2002, 
in which the U.S. Office of Personnel Management (OPM) 
notified him that his application for disability retirement 
from the USPS had been approved.

On VA examination in September 2002, the veteran's PTSD 
symptoms included repeated intrusive and distressing 
recollections, nightmares, flashbacks, self-isolation, no 
interest in his usual activities, no future plans, difficulty 
falling asleep and maintaining sleep, constant vigilance, and 
frequent crying spells.  Objective examination showed clearly 
demonstrated clinically significant and impairing anxiety, 
depression, and propensity for anger, no thought disorder, 
mania, or gross cerebral dysfunction, severe and progressive 
PTSD, severe sleep disturbances on a nightly basis, marked 
disinterest in previous activities, abrupt, seemingly 
unprovoked loss of emotional and behavioral control, 
inappropriate overly intense displays of hostility and rage, 
no indications of a psychotic process, and chronic, severe 
clinical depression.  The VA examiner stated that the veteran 
suffered from debilitating and extreme psychoneurotic 
impairment that was directly attributable to his in-service 
combat experiences in Vietnam.  He also stated that the 
veteran showed "total, permanent, and unequivocal 
occupational unemployability and serious impairment in family 
relationships, social interactions, emotional well-being, and 
general quality of life."  The VA examiner concluded that 
the veteran was totally disabled by his "chronic, intense" 
PTSD and recurrent severe major depressive disorder secondary 
to PTSD.  "He is neither employable nor capable of learning 
a new trade solely on the basis of his service-connected 
disabilities."  The veteran's Global Assessment of 
Functioning (GAF) score was 35.  The diagnoses included 
chronic very severe PTSD and recurrent severe major 
depression without psychotic features.

In October 2002, the veteran submitted a copy of a letter 
from the USPS notifying him that his disability retirement 
was effective on October 10, 2002.

On private outpatient treatment in November 2002, it was 
noted that the veteran had been seen for mental health 
complaints in 1969 and 1995.  The private examiner reviewed 
certain of the veteran's medical records and concluded that 
the veteran "was already suffering from PTSD before 
returning to civilian life."

Additional evidence includes lay statements describing the 
veteran's PTSD symptomatology, but do not reflect a specific 
time period wherein his symptoms increased in severity.

Generally, the effective date of an award based on a claim 
for increase of compensation shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a) 
(West 2002).  The implementing regulation specifies that an 
effective date of an award based upon a claim for increased 
disability rating "shall be the earliest date as of which it 
is ascertainable that an increase in disability had occurred, 
if application is received within one year from such date."  
38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2007).  An earlier effective date of award may only be 
assigned if the claim for an increase is received within one 
year of the date that the increase was factually 
ascertainable.  Harper v. Brown, 10 Vet. App. 125, 126-27 
(1997); 38 C.F.R. § 3.400(o)(2); VAOPGCPREC 12-98 (Sept. 23, 
1998).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The severity of a psychiatric disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities at 38 C.F.R. § 
4.130.  A 50 percent rating for PTSD under Diagnostic Code 
9411 contemplates occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circulatory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, judgment, thinking, or mood, due to such 
items as: suicidal ideation; obsessional rituals which 
interfere with routine activity; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to symptoms such as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or name.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266 (1996) citing Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. 1994) (DSM- IV).  Rating agencies are 
charged with the responsibility of being thoroughly familiar 
with DSM- IV in order to apply the general rating criteria 
for rating mental disorders.  38 C.F.R. § 4.130 (2007).

A GAF of 40 is defined as "some impairment in reality 
testing or communication (e.g., speech illogical, obscure, or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing school)."  A GAF of 50 is 
defined as "serious symptoms (e.g., suicidal ideations, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 60 is defined as "moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers)."  

As held above, the Board finds that the veteran has had an 
increased rating claim pending since January 28, 2000.  The 
Board is persuaded from review of the record that the veteran 
met the criteria for a 70 percent rating for PTSD effective 
to this date of claim.  At or about that time, the veteran 
had resumed alcohol usage after a prolonged period of time 
being in full remission, and he resumed VA treatment for his 
PTSD.  Notably, the VA examiner in November 2001 indicated 
that the veteran's substance abuse and depression could be 
attributed to his PTSD.  His condition progressed to where he 
reported that his PTSD symptoms were interfering with his 
work performance as evidenced by unauthorized absences from 
USPS.  He was medically excused from work August 5, 2000, 
until October 25, 2000.  Although the VA examiner in November 
2001 described "moderate" PTSD symptomatology, the Board is 
of the opinion that the overall record shows that the 
veteran's PTSD more nearly resulted in deficiencies in most 
areas, such as work, family relations, judgment, thinking and 
mood, due to difficulty in adapting to stressful 
circumstances and inability to establish and maintain 
effective relationships since the date of claim.  Thus, the 
criteria for a 70 percent rating under Diagnostic Code 9411 
have been met as of the date of claim on January 28, 2000.  

It is not factually ascertainable, however, that the 
increased severity of symptoms occurred in the time period 
prior to January 28, 2000.  As reflected in the clinical 
records, the veteran had not sought VA treatment in the 
preceding year and his work absences first occurred in August 
2000.  The Board has resolved reasonable doubt, and applied 
the provisions of 38 C.F.R. § 4.7, in favor of the veteran by 
finding an increased severity of symptoms on January 28, 
2000.  

With respect to a 100 percent rating, the lay and medical 
evidence shows that the that the veteran was employed full-
time by the USPS up until March 23, 2002, except for a short 
period between August 5 and October 25, 2000, when he was on 
medical leave.  Thus, he was maintaining substantially 
gainful employment albeit with considerable difficulty.  His 
mental status examinations are entirely negative for symptoms 
such as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation or name.  Thus, the veteran's 
PTSD clearly did not result in total social and occupational 
impairment prior to March 23, 2002.

The Board does finds that the lay and medical evidence 
supports assigning an earlier effective date of March 23, 
2002, for the 100 percent evaluation for the veteran's 
service-connected PTSD.  It appears that March 23, 2002, was 
the last date that the veteran was able to work as a postal 
worker with the USPS; the personnel records that he submitted 
show that he did not report for work after March 23, 2002, 
and, after being removed from USPS employment on August 3, 
2002, he was approved for disability retirement from the USPS 
by OPM effective in October 2002.  Dr. R.D.M., the veteran's 
treating VA psychiatrist, recommended that he retire in May 
2002 because his service-connected PTSD prevented further 
gainful employment.  Following VA examination in September 
2002, the VA examiner concluded that the veteran was totally 
disabled by his service-connected PTSD and not employable.  
Further, the veteran's SSA records show that he was disabled 
as of March 23, 2002.  

ORDER

Entitlement to an effective date earlier than September 17, 
1997, for the grant of service connection for PTSD is 
dismissed.

Effective dates of January 28, 2000 for the award of a 70 
percent schedular evaluation for PTSD, and March 23, 2002, 
for the award of a 100 percent schedular evaluation for PTSD, 
are granted.




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


